513 F.2d 1341
186 U.S.P.Q. 317
ESSO RESEARCH AND ENGINEERING COMPANY, Plaintiff-Appellant,v.KAHN AND COMPANY, INC., and Chandler-Evans, Inc.,Defendants-Appellees.
No. 575, Docket 74-1765.
United States Court of Appeals,Second Circuit.
Argued April 9, 1975.Decided April 28, 1975.

Robert I. Pearlman, Linden, N. J.  (Richard A. Huettner and Kenyon & Kenyon Reilly Carr & Chapin, New York City, of counsel), for plaintiff-appellant.
Roger B. McCormick, Hartford, Conn.  (McCormick, Paulding & Huber and William M. Pomerantz, Pomerantz & Seserman, Hartford, Conn., of counsel), for defendants-appellees.
Before HAYS, GURFEIN and VAN GRAAFEILAND, Circuit Judges.
PER CURIAM:


1
The patent involved in this case was issued to Dr. Charles W. Skarstrom for his "Method and Apparatus for Fractionating Gasseous Mixtures by Adsorption."  Skarstrom came upon his method by some clever experimenting and modification of the apparatus he was using for a similar purpose when it broke down.


2
Admirable as Dr. Skarstrom's work may have been, it was done without knowledge of prior similar work of a German physicist named Kahle.  We agree with Judge Blumenfeld that Kahle's work, not cited to the Patent Office at the time of Skarstrom's application, contains substantially all the elements of Skarstrom's device, both individually and in combination.  For that reason, Skarstrom's patent does not satisfy the requirement of nonobviousness established by 35 U.S.C. § 103.  See Graham v. John Deere Co., 383 U.S. 1, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966).  We therefore affirm on the thorough and well-reasoned opinion of Judge Blumenfeld reported at 379 F.Supp. 205 (D.Conn.1974).